Judgment, Supreme Court, New York County (Patricia Williams, J.), rendered February 16, 1995, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 41/2 to 9 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. Considering the evidence that defendant initiated contact with the undercover officer, inquired as to the quantity of drugs sought, signaled by hand and head motions to an accomplice who responded immediately by displaying the drugs requested, acted as lookout while the exchange of drugs for money was completed, and then was arrested, within minutes of the exchange, at the location of the drug transaction and still in the company of the other participant, the jury reasonably concluded that defendant’s actions indicated an intention to aid in completing the sale (People v Torres, 211 AD2d 406, lv denied 85 NY2d 981). In view of this evidence, it is of no moment that no prerecorded buy money or additional drugs were recovered from defendant (supra), nor that defendant stood silent during the actual drug transfer (People v Tention, 162 AD2d 355, lv denied 76 NY2d 991). Concur—Rosenberger, J. P., Wallach, Nardelli, Rubin and Colabella, JJ.